      Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


 JAVIER VALDEZ-APONTE

          Plaintiff

              v.                         CIVIL NO. 16-2922(RAM)

 UNITED STATES OF AMERICA

          Defendant


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is Petitioner Javier Valdez-Aponte’s

(“Valdez-Aponte” or “Petitioner”) Petition for Writ of Habeas

Corpus. (Docket No. 3). The Court DENIES the Petition for Writ of

Habeas Corpus for being untimely.

              I. FACTUAL AND PROCEDURAL BACKGROUND

     On October 25, 2007, Valdez-Aponte was indicted on six counts

of a seven-count indictment. (Docket No. 9 at 2). He ultimately

accepted a plea agreement for Count 1 of the indictment. Id. On

September 25, 2008, Valdez-Aponte pled guilty to conspiracy to

possess    with    intent   to   distribute   thirty-five   (35)   grams   of

cocaine and six hundred (600) grams of heroin within one thousand

(1,000) feet of protected locations, namely a public housing

project and schools, in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(B), and 860. (Docket No. 9 at 2-3; Criminal Case No. 07-
       Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 2 of 7
Civil No. 16-2922 (RAM)                                                      2


cr-00453-PAD-45,     Docket    No.   1356).1   He   was   sentenced   to   one

hundred and eight (108) months of imprisonment. Id. Judgment was

entered accordingly on October 2, 2008. (Docket No. 9 at 4;

Criminal Case No. 07-cr-00453-PAD-45, Docket No. 1356).

      On July 7, 2016, Valdez-Aponte filed a pro se Petition for

Writ of Habeas Corpus (“Petition”). (Docket No. 3).2 Therein,

Petitioner alleges that: (1) his conviction constitutes double

jeopardy; (2) he was denied effective assistance of counsel; (3)

he was denied the right to appeal; and (4) the sentence exceeds

the maximum authorized by law . Id. at 11-13. Although the Petition

was originally filed pursuant to 28 U.S.C. § 2254, the Court

subsequently ordered that because Valdez-Aponte “remains within

the custody of BOP and considering also he is pro-se, it is now

determined that thus [sic] petition is to be considered as one

filed under [28 U.S.C.] § 2255.” (Docket No. 4).

      On June 5, 2017, the United States filed their Response in

Opposition to the Petition. (Docket No. 9). The United States

argued that Valdez-Aponte’s motion is untimely and addressed each

allegation on the merits. Id.


1 The Court takes judicial notice of the filings in USA v. Cruz-Mojica et al,
Criminal Case No. 07-cr-00453-PAD-45, the federal criminal case against Valdez-
Aponte which led to the sentence object of the present habeas petition. See
AES Puerto Rico, L.P. v. Trujillo-Panisse, 133 F. Supp. 3d 409, 415 (D.P.R.
2015) (holding that “documents on file in federal or state courts are proper
subjects of judicial notice.”).
2 Valdez-Aponte’s Petition was received by the Clerk’s Office of the United
States District Court for the District of Puerto Rico on July 19, 2016 and was
filed on November 4, 2016. (Docket No. 3).
      Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 3 of 7
Civil No. 16-2922 (RAM)                                               3


     The case was reassigned to the undersigned on September 9,

2019. (Docket No. 15).

                          III. APPLICABLE LAW

     28 U.S.C. § 2255(a) provides that:

          A prisoner in custody under sentence of a
          court established by Act of Congress claiming
          the right to be released upon the ground that
          the sentence was imposed in violation of the
          Constitution or laws of the United States, or
          that the court was without jurisdiction to
          impose such sentence, or that the sentence was
          in excess of the maximum authorized by law, or
          is otherwise subject to collateral attack, may
          move the court which imposed the sentence to
          vacate, set aside or correct the sentence.

     Furthermore, § 2255 establishes that prisoners have a one-

year period to file a motion requesting relief pursuant to this

statute. See 28 U.S.C. § 2255(f). This one-year filing period

begins to run from the latest of:

          (1) the date on which           the   judgment    of
          conviction becomes final;

          (2) the date on which the impediment to making
          a motion created by governmental action in
          violation of the Constitution or laws of the
          United States is removed, if the movant was
          prevented from making a motion by such
          governmental action;

          (3) the date on which the right asserted was
          initially recognized by the Supreme Court, if
          that right has been newly recognized by the
          Supreme   Court    and   made   retroactively
          applicable to cases on collateral review; or

          (4) the date on which the facts supporting the
          claim or claims presented could have been
         Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 4 of 7
Civil No. 16-2922 (RAM)                                                            4


              discovered    through      the   exercise     of     due
              diligence.

     Id. (emphasis added).

                                  IV.    DISCUSSION

     Valdez-Aponte was sentenced on September 25, 2008 and the

judgment was entered on October 2, 2008. (Docket No. 9 at 4;

Criminal Case No. 07-cr-00453-PAD-45, Docket No. 1356). The record

reflects      that   Petitioner    did   not   appeal   this     judgment. When

“appellate review is not sought, the judgment becomes ‘a final

judgment for habeas purposes once the deadline for filing a notice

of appeal expire[s] 14 days later.’” Reyes-Santana v. United

States,2017 WL 1321983, at *1 (D.P.R. 2017) (quoting United States

v. Gilbert, 807 F.3d 1197, 1200 (9th Cir. 2015)) (emphasis added).

See also Fed. R. App. P. 4(b)(1)(A) (establishing that in criminal

cases,    a   defendant    must   file    their    notice   of   appeal       within

fourteen (14) days of entry of the judgment). Thus, Valdez-

Aponte’s judgment of conviction became “final” for purposes of §

2255(f)(1) on October 16, 2008.

     Pursuant        to    the     prisoner       mailbox      rule,     “a     pro

se prisoner's motion under 28 U.S.C. § 2255 or § 2254 is filed on

the date that it is deposited in the prison's internal mail-system

for forwarding to the district court, provided that the prisoner

utilizes, if available, the prison's system for recording legal

mail.” Morales-Rivera v. United States, 184 F.3d 109, 109 (1st
      Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 5 of 7
Civil No. 16-2922 (RAM)                                                   5


Cir. 1999). Applying this rule, Valdez-Aponte filed the present

Petition on July 7, 2016, more than seven years following finality

of judgment. (Docket No. 3 at 16).

     Petitioner’s § 2255 motion clearly does not comply with the

one-year   period   established   by   the   statute   and   is   therefore

untimely. See e.g., Lattimore v. Dubois, 311 F. 3d 46, 53-54 (1st

Cir. 2002) (finding that a habeas petition which had been filed

one day late was time barred). Although the one-year period can

be equitably tolled under certain circumstances, Petitioner has

not proffered any grounds for such equitable tolling and the Court

finds none. See Santiago-Rodriguez v. United States, 2012 WL

6016751, at *2 (D.P.R. 2012) (citing Ramos–Martinez v. United

States, 638 F.3d 315, 319 (1st Cir. 2011)).

     In its Response in Opposition, the United States posits that

Petitioner presumably seeks a new one-year period to file his §

2255 motion for double jeopardy claims pursuant to the Supreme

Court’s decision in Puerto-Rico v. Sanchez-Valle, 136 S. Ct. 1863

(2016). (Docket No. 9 at 4). However, the ruling in Sanchez-Valle

does not apply retroactively. See Santana-Rios v. United States,

235 F. Supp. 3d 386, 387 (D.P.R. 2017) (holding that Sanchez-Valle

does not apply retroactively and denying a § 2255 petition for

being time-barred).

     Thus, there is no justification for Valdez-Aponte’s failure

to comply with the one-year period established in § 2255(f).
      Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 6 of 7
Civil No. 16-2922 (RAM)                                                           6


Notably, in Collado v. United States, a case where the petitioner

filed his § 2255 motion four years after the finality of judgment,

another judge sitting in this District explained that:

            [The petitioner’s] failure to acknowledge or
            explain this egregious delay suggests that he
            was (and remains) simply unaware of or
            unconcerned with the statutory requirement.
            Collado's ignorance of the law, however, is
            insufficient to justify the extraordinary
            action of departing from the will of Congress
            as    clearly   expressed    in section 2255.
            Therefore, having failed to file his motion
            within one year of the date that his
            conviction became final, Collado's motion is
            untimely.

Collado v. United States, 581 F. Supp. 2d 282, 285 (D.P.R. 2008)

(emphasis added).

                                    V. CONCLUSION

     For the foregoing reasons, the Court DENIES Valdez-Aponte’s

Petition for Writ of Habeas Corpus at Docket No. 3 because it is

untimely.   Accordingly,      the    Court    does       not    need   to   address

Petitioner’s    arguments     on     the     merits.       No    certificate    of

appealability shall be issued as Petitioner has failed to make a

substantial    showing   of   the    denial    of    a    constitutional     right

pursuant to 28 U.S.C. § 2253(c)(2). Petitioner may still seek a

certificate directly from the United States Court of Appeals for

the First Circuit in accordance with Rule 22(b)(1) of the Federal

Rules of Appellate Procedure. Judgment of dismissal with prejudice

shall be entered accordingly.
      Case 3:16-cv-02922-RAM Document 17 Filed 04/21/21 Page 7 of 7
Civil No. 16-2922 (RAM)                                               7


     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 21st day of April 2021.

                                       S/ RAÚL M. ARIAS-MARXUACH
                                       United States District Judge
